DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 27, 30-51 are pending. The amendment filed on 11/16/2020 has been entered. Claims 28-29, 50-51 are withdrawn. Claims 27, 30-49 are under consideration.
Priority
This application is a continuation of U.S. Application No. 14/707,557, filed on May 8, 2015, which is a continuation of U.S. Application 12/928,302, filed on December 6, 2010, which claims priority from U.S. Provisional Application No. 61/267,008, filed on December 4, 2009. As such the effectively filed date for the instant application is December 4, 2009.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 28-33, 42-44, 48-49 objected to because the claims directly or indirectly depend from canceled claim 1, is withdrawn in view of applicants amendment. 
Maintained/Claim Rejections - 35 USC §103/in a Modified Form Necessitated by Amendment
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious 
Patentability shall not be negatived by the manner in which the invention was made.

(1) 	Claims 27, 39-41, 45-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dull (Journal of Virology, 71(11): 8463-8471, 1998) in view of Trono (US 20050014166 A1), Persons (Blood, 101:2175-2183, 2003).
This rejection is in a modified from in view of applicant’s amendment to bring claim 29, into base claim 27, and to the extent to bring the limitations of claims 39-40 into base claim 27 in an alternative form, thus instant claims 39-40 further limit one of the alternative forms.
Dull discloses a self-inactivating vector (SIN-18) comprises from the 5’ end to 3’ end: (a) a lentiviral vector backbone comprising; (1) lentiviral cis elements, which consist of (i) a packaging signal (), and (ii) a 5' fragment of the truncated gag sequence (GA) of approximately 360 bp of the gag gene (with the gag reading frame closed by a synthetic stop codon), (iii) an env splice acceptor site comprising 700 bp of the env gene containing the RRE and a splice acceptor site; and (b) a transgene of interest (p 8463, 2nd column last paragraph; p 8469, figure 4) (instant claims 27). Regarding claim 45, Dull teaches gamma globin and beta globin non-coding region and regulator sequences (p 2178, figure 1). Regarding claim 46, Dull teaches beta-globin LCR elements containing sites HS4 (756 bp), HS3 (898 bp), and HS2 (374 bp) in both oncoretroviral and HIV-based lentiviral vector backbones (figure 1). Regarding claim 47, Dull teaches the gamma globin gene is under the control of the beta-globin LCR elements containing sites HS4 (756 bp), HS3 (898 bp), and HS2 (374 bp) (figure1). Regarding claim 48, Dull teaches a host murine erythroblastic cell (MEL) comprising the modified SIN-18 lentiviral vector (figure 1). Regarding claim 49, Dull teaches transducing murine hematopoietic stem cells (p 2178-2179, figures 1, 2). 

However, at the time of filing, Trono teaches in lentiviral vectors the central polypurine tract (cPPT), located within the pol gene, initiates synthesis of a downstream plus strand while plus strand synthesis is also initiated at the 3' polypurine tract (PPT) (paragraph [0174]).  The net result is a double stranded DNA molecule with a stable flap, 99 nucleotides in length at the center of the genome. This central "flap" facilitates nuclear import which forms the basis of their ability to replicate efficiently in non-dividing cells (paragraph [0074].
Dull and Trono do not teach, wherein the transgene of interest is a gamma-globin gene.
However, at the time of filing, Persons teaches a SIN lentiviral vector containing the HS432globinA that also contained an MSCV-driven GFP (HS432globinA MSCV-GFP) (Figure 1 A) (instant claims 39-40). The different Aglobin cassettes in reverse orientation (figure 1) (instant claim 41). The lentiviral-mediated gene transfer of a human gamma-globin expression cassette containing gamma-globin locus control region (LCR) can result in both substantial expression of gamma-globin and improvement of murine beta-thalassemia intermedia (p 2181, 1st column under discussion) (instant claim 27 (b), instant claims 39-40). Person teaches the gamma-globin promoter and elements from the beta-globin locus control region demonstrated a higher expression (abstract). Persons teaches long-term, stable erythroid expression of human gamma-globin was observed with levels of vector-encoded gamma-globin mRNA ranging from 9% to 19% of total murine alpha-globin mRNA (abstract).
Accordingly, it would have been obvious to an ordinary skill in the art to modify the Dull/Trono SIN-18 lentiviral vector backbone comprising lentiviral cis elements, which consist essentially of elements (a)(i)-(iii) and (b) a transgene of interest modified by including the addition of cPPT that facilitates nuclear import which forms the basis of their ability to replicate efficiently in non-dividing cells as disclosed by Trono and by introducing a human gamma-globin 
One would have been motivated to do so to receive the expected benefit of cPPT located within the pol gene, initiates synthesis of a downstream plus strand while plus strand synthesis is also initiated at the 3' polypurine tract (PPT) for their ability to replicate efficiently in non-dividing cells and for the human gamma-globin expression cassette to result in substantial expression of gamma-globin and stable erythroid expression of human gamma-globin in the SIN lentiviral vector that acts as a built-in device against the generation of productive recombinants in targeted cells with beta globin gene.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to declaration and the arguments
To the extent applicant’s arguments are the same as the declaration the response is combined.
1.	The declaration cites SIN lentiviral vectors are commonly used in gene therapy for delivering a gene of interest (a transgene). However, the size of the transgene in a SIN lentiviral vector can substantially affect viral titer and thus gene transfer efficiency. For example, the instant application reports that “SIN-gamma-retrovirus or the gutted SIN-lentivirus [having deletions in certain cis-elements] encoding either beta-globin gene and regulatory elements (BG) or a similar sized large transgene had barely detectable titers compared to the SIN-lentivirus carrying cis-elements” and “these HIV cis-sequences were dispensable for smaller transgenes.” Paragraph [0098]; emphases added. As shown in Example 1 and Figure IB, HIV cis-elements (e.g. Gag, RRE, slice acceptor, etc.) showed little impact on the titer of virus carrying a small transgene (GFP as an example), while such cis-elements significantly affected the viral titer resulting from SIN lentiviral vectors carrying a large transgene (e.g, beta-globin or FIG). The instant application notes that “[t]his reduction in titers ) and locus control region (LCR), that have moderate titers even without insulator elements.” Paragraph [0101]. 
In response this is not persuasive because the combined art of Dull and Trono and Parsons disclose all the elements required for the instant claimed modified SIN lentiviral vector with the packaging signals (see Dull vector). Regarding the size of the transgene in a SIN lentiviral vector can substantially affect viral titer and thus gene transfer efficiency is known in the art for reducing cis elements in viral vectors by increasing the viral genome with insulators beyond that associated with the effective packaging (see combined art of Dull and Trono and Persons.

2.	The declaration states the instant application aims at developing optimized SIN lentiviral vectors carrying suitable cis-elements for enhancing production of viral particles carrying large express cassette (e.g, carrying a globin gene). As shown by the experimental data discussed below, we discovered that SIN lentiviral vectors including the (i)-(iv) cis-elements involved in the claimed vectors noted above resulted in much higher viral production relative to SIN lentiviral vectors that do not include all of the (i)-(iv) cis-elements.
In response this is not found convincing because the combined art of Dull and Trono and Persons teach all the required element (a) (i)-(iv) and (b), thus said elements would result in much higher viral production relative to SIN lentiviral vectors that do not include all said elements. The combined art of Dull and Trono and Persons teach all the product elements for a different intended use and thus Applicant’s argument of not working for their intended use such as for scale up of vector production for clinical trials is not relevant because the art does not need to teach Applicant's intended use to teach the structural limitations of the product.  Person teaches the gamma-globin promoter and elements from the beta-globin locus control region 

3.	The declaration states  as shown in Figure 2, we have constructed 10 exemplary SIN lentiviral vectors carrying a beta-globin transgene (as an exemplary large transgene) and various cis-elements as indicated, i.e., sBG-1 to sBG10. The viral titer results shown in Figure 3A indicate that sBG-6, which includes all cis elements (i)-(iv), showed the highest viral titer. For example, the viral titer of sBG-6 is about two-fold higher than those of sBG-3 and sBG-5, which contain no gag fragment or the gag fragment of 630 bp, and is about 5-fold higher than that of sBG-7, which does not include the SA site.
In response, this is not persuasive because instant claims are not directed to neither sBG-1 to sBG10 nor to sBG-6 titers than those of sBG-3 and sBG-5, which contain no gag fragment or the gag fragment of 630 bp, and is about 5-fold higher than that of sBG-7, which does not include the SA site.
4.	The declaration states  Similar results were observed in a repeated assay and the normalized viral titers to sBG-6 (as 100%) is provided in FIG. A below. sBG-6 showed much 

    PNG
    media_image1.png
    362
    655
    media_image1.png
    Greyscale

In response, this is not found persuasive because titer ratio of S-BG 6 as shown in the above figure is not a structure of the instantly claimed modified SIN lentiviral vector.
5.	The declaration states we further examined production of infective particles by the 10 SIN lentiviral vectors discussed above. Infective particles are measured by the fraction of transducing units (TU) in the total particles, the latter being indicated by the level of p24 protein. Total particles, quantified by p24, is a mixture of infectious/transducing particles and defective particles. A high TU/p24 signifies a high quality vector that has a much higher quantity of infectious particles. As shown in FIG. B below, S-BG6 showed a significantly higher level of infective particles/total particles as compared with the other tested SIN lentiviral vectors.

    PNG
    media_image2.png
    480
    625
    media_image2.png
    Greyscale

In response, this is not found persuasive for the same reasons as discussed above and the because the TU/ng p24 of S-BG 6 as shown in the above figure B is not a structure of the instantly claimed modified SIN lentiviral vector.
6.	The declaration states further we found that the expression of beta-globin correlates with viral titer s-BG6 led to the highest expression level of beta-globin as shown in figure C below.

    PNG
    media_image3.png
    409
    499
    media_image3.png
    Greyscale

In response, this is not found persuasive for the same reasons as discussed above and the because the h/m of S-BG 6 as shown in the above figure C is not a structure of the instantly claimed modified SIN lentiviral vector.
7.	The declaration states taken together, the experimental data discussed herein demonstrates that the cis-elements (i)-(iv) required by the claimed SIN lentiviral vectors are critical to high production of viral vectors carrying a large transgene. Accordingly, the claimed vectors would be expected to achieve high production of vectors carrying a large globin expression cassette for clinical use.
In response this is not found persuasive because the prior art of record teaches the cis-elements (i)-(iv) required by the claimed SIN lentiviral vectors and the required transgene, thus said elements taught by the combined as set forth above are critical to high production of viral vectors carrying a large transgene.
8.    The declaration states I understand that the Office Action cites Dull as the primary reference to establish obviousness of the claimed SIN lentiviral vectors. As alleged in the nd col. for disclosing lentiviral vectors comprising “the leader sequence and the 5’ splice donor site, approximately 360 bp of the gag gene 700 bp of the env gene containing the RRE and a splice acceptor site, ...” To my understanding, the just-noted disclosures relate to the first and second generations of lentiviral vectors as evidenced by the statement “In a first generation of HIV-derived vectors ...” and “in a second version of the system ...” in the same paragraph. Emphases added. It is not clear to me how these disclosures correlate with pRRL.SIN-18, which is the third generation vector reported in this reference. As acknowledged in the Office Action, pRRL.SIN-18 does not contain all of the cis-elements (i)-(iv) used in the claimed SIN lentiviral vectors.
In response this is not found persuasive because the combined art teaches all the required elements of the SIN lentiviral vector regardless of the a first generation of HIV-derived vectors ...” and “in a second version of the system because Dull teaches the early stage design of HIV-derived lentiviral vectors which contain lentiviral cis elements such as gag, pol, and/or env fragments for viral genome replication and packaging. In addition, Trono teaches the cPPT  located within the pol gene, initiates synthesis of a downstream plus strand while plus strand synthesis is also initiated at the 3' polypurine tract (PPT) which forms the basis of their ability to replicate efficiently in non-dividing cells while Persons teaches the correlation of SIN-mediated gene transfer of the human gamma globin gene expression cassette containing the LCR can result in substantial expression of the gamma-globin gene.
9.    The declaration states that Dull uses GFP as the transgene in determining viral titers. See, for example, Table 2 on page 8466. Dull provides no insight as to viral production of the pRRL.SIN-18 vector with a large expression cassette. Accordingly, the superior features achieved by the claimed SIN lentiviral vector discussed above are unexpected in view of Dull.
s teaches a SIN lentiviral vector containing the HS432globinA  the expresses the gamma-globin gene that also contained an MSCV-driven GFP (HS432globinA MSCV-GFP was known in the art at the time of filing, the combination of such with the additional prior cited herein makes the claimed invention obvious. The claims do not recited any limitations that would be affected by the use of Dull uses GFP as the transgene in determining viral titers. Therefore, absent results to the contrary, the claimed invention had a reasonable expectation of success at the time of filing. Unexpected results have not be presented. 
10.    The declaration states further, the Office Action cites Persons et al., 2003 for disclosing lentiviral vectors carrying a gamma-globin gene, referring to Figure 1 A. Page 10, last paragraph. This reference reported that the improved titer of the gamma-globin-carrying lentiviral vectors is “approximately 3 to 5 x 106 TU/ml.” Page 2178, 2nd col., last paragraph. This is much lower than the viral titer achieved by the exemplary sBG-6 vector, i.e., 6.3 x 108 TU/ml. In other words, the viral titer of the claimed SIN lentiviral vector, carrying a globin transgene, is unexpectedly more than 100-fold higher than that reported in Persons et al.
In response this is not found persuasive for the same reasons as discussed above instant claims are not related to gamma-globin-carrying lentiviral vectors is “approximately 3 to 5 x 106 TU/ml. the claimed invention is rendered obvious in view of the combinations of prior art. Each claim limitation has been addressed. Since Persons teaches a SIN lentiviral vector containing the HS432globinA  the expresses the gamma-globin gene that also contained an MSCV-driven GFP (HS432globinA MSCV-GFP was known in the art at the time of filing, the combination of such with the additional prior cited herein makes the claimed invention obvious. The claims do not recited any limitations that would be affected by the use of Dull uses GFP as 
11.    The declaration states indeed, Persons reported deleting parts of the transgene, for example, the MSCV-GFP cassette, part of the HS4 element, and a deletion in the y-globin gene intron, to improve viral titer. Page 2178, 2nd col., last paragraph, and Legend of Figure 1. Even with a smaller transgene, the highest viral titer achieved by the Persons vector is around 3 to 5xl06 TU/ml as noted above. The transgene used in our studies reported above is around 6.5 Kb, which is about 2Kb larger than the transgene used in Persons. Surprisingly, the viral titer achieved using the claimed vector carrying such a large transgene is about 100-fold higher than that achieved in Persons.
In response this is not found persuasive for the same reasons as discussed above in point 9-10.
12.    The declaration states in summary, I conclude that the claimed SIN lentiviral vectors, comprising the recited cis-elements and a globin transgene (a large transgene expression cassette), resulted in high viral production and subsequently, high beta-globin expression, which is unexpectedly over the cited references, including Dull and Persons. As such, the claimed SIN lentiviral vectors would be expected to achieve high therapeutic effects in gene therapy of hemoglobin disorders.
In response this is not found persuasive for the same reason as discussed above in points 1-12.


(2) 	Claims 27, 30-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dull (Journal of Virology, 71(11): 8463-8471, 1998) in view of Trono (US 20050014166 A1), Persons (Blood, 101:2175-2183, 2003) as applied to claim 27, 39-41, 45-49  
The teachings of Dull/Trono and Persons apply here as indicated above. 
Dull/Trono and Persons do not teach, wherein the lentiviral vector backbone of (a) further comprises; (2) a 3’-long terminal repeat (LTR), which comprises an upstream polyadenylation (polyA) enhancer signal sequence; and (3) one or more copies of a heterologous polyA signal sequence downstream from the 3'-LTR.
However, at the time of filing, regarding step (2) Baum teaches a SIN Ientiviral vector comprising a 3' LTR, which comprises an upstream poly A enhancer sequence (HIV-upstream enhancer (HIV-USE)-element) comprising the USE-element in the U3-region of the 3'-LTR, which leads to further enhancement of viral titers, combined with higher transgene expression in transduced cells and, in accordance with the SIN-nature of the LTRs, to a further reduction of the risk of insertional mutagenesis by prevention of transcriptional read-through ([0023] and figure 10). Regarding step (3) Baum teaches a poly A signal sequence downstream of the 3' LTR derived from SV40 (figure 10 A).
Baum does not teach a heterologous poly A signal sequence as in step (3).
However, at time of filing, Schambach teaches a SIN lentivirus vector containing copies of heterologous poly A signal sequences downstream from a viral 3' end- long terminal repeat (LTR) in the lentivirus backbone (p 1170, figure 3). Schambach teaches the strong polyA signal from bovine growth hormone (bGH) (Figure 3c) (p 1168 2nd column under the USE improves transcriptional termination of gamma-retroviral SIN vectors) (instant claim 31). Schambach inserted these auxiliary U-rich sequences (Table 1) into the 3’ U3 deletion of a series of gamma-retroviral SIN vectors with three different internal promoters (p 1168 1st column 1st paragraph) (instant claim 32). Schambach teaches behind the 3’ LTR an expression cassette an early simian virus 40 (SV40) polyA (pA) signal was introduced (instant claim 33). Schambach et al teach USE motifs improve the efficiency of 3’ end mRNA processing in gamma-retroviral and st column, 1st paragraph).
Accordingly, it would have been obvious to an ordinary skill in the art to modify the Dull and Baum lentiviral vector backbone comprising lentiviral cis elements, which consist essentially of (i) a packaging signal (), and (ii) a 5' fragment of the truncated gag sequence (GA), and an env splice acceptor site; and (b) a transgene of interest and also includes polyadenylation sites of the beta-globin gene by further introducing heterologous poly A sequences downstream from 3' LTR from bGH, wherein the U3 region of the LTR is deleted and replaced with USE from an SV40 late poly A signal sequence of Schambach teach a SIN lentiviral vector.
One would have been motivated to so to receive the expected benefit of USE motifs improve the efficiency of 3’ end mRNA processing in gamma-retroviral and lentiviral SIN vectors and the incorporation of USE motifs into SIN LTRs to increase the length of the poly A tail, which further support translation. Dull and Baum/Persons provides motivation for the lentiviral-mediated gene transfer of a human gamma-globin expression cassette containing gamma-globin LCR can result in both substantial and stable expression of human gamma-globin in erythroid hematopoietic stem cells.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants argue independent claim 27 as amended is directed to a modified SIN lentiviral vector, which exhibits unexpected superior results as compared with the disclosures of Dull and Trono. According to the Office Action, Baum discloses upstream poly A enhancer and Schambach discloses SIN lentiviral vectors comprising heterologous poly A signal sequences downstream from a viral 3’ end long terminal repeat (LTR), both of which relate to 
In response, the claimed invention is rendered obvious in view of the combinations of prior art. Each claim limitation has been addressed. Since Persons teaches a SIN lentiviral vector containing the HS432globinA  the expresses the gamma-globin gene that also contained an MSCV-driven GFP (HS432globinA MSCV-GFP was known in the art at the time of filing, the combination of such with the additional prior cited herein makes the claimed invention obvious. Baum the lentiviral vector backbone of (a) further comprises; (2) a 3’-long terminal repeat (LTR), which comprises an upstream polyadenylation (polyA) enhancer signal sequence; and (3) one or more copies of a heterologous polyA signal sequence downstream from the 3'-LTR while Schambach SIN lentivirus vector containing copies of heterologous poly A signal sequences downstream from a viral 3' end- long terminal repeat (LTR) in the lentivirus backbone and the incorporation of USE motifs into SIN LTRs increases the length of the poly A tail, which further support translation provide an insight with respect to the superior features achieved by the claimed SIN lentiviral vectors. 

(3)	Claims 27, 34-35, 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dull (Journal of Virology, 71(11): 8463-8471, 1998) in view of Trono (US 20050014166 A1), Persons (Blood, 101:2175-2183, 2003) Baum (US 20070048285 Al, PGPUB March 1,2007); Schambach (Molecular Therapy vol. 15 no. 6, 1167-1173, 2007) as applied to claim 27, 30-33 above, and further in view of Puthenveetil (Blood, 104(12): 3445-3453, 2004).
The teachings of Dull/Trono and Baum and Schambach apply here as indicated above.
-globin gene (p 8469, figure 4).
The teachings of Dull/Trono and Persons and Baum and Schambach apply here as indicated above.
Dull/Trono and Persons and Baum and Schambach do not teach, wherein the lentivirus vector backbone further comprises one or more chromatin insulator elements.
However, at the time of filing, Puthenveetil teaches human thalassemia major bone marrow CD34+ cells from 4 patients were transduced with a SIN-lentivirus vector termed BGI containing the chicken hypersensitive site 4 (cHS4) chromatin insulator element inserted in the SIN deletion of the 3' LTR, 3.1 kb of the b-globin LCR, and the human -globin gene driven by the -globin promoter in the opposite orientation to the vector transcript (figure 1 A, and p 3447 1st column bridge 2nd column) (instant claims 34-35, 38). Puthenveetil teaches the lentiviral vector that express the human -globin gene under control of its regulatory elements and be flanked with chromatin insulator elements upon integration into host hematopoietic cells the incorporation of the insulator elements increase hemoglobin levels and incorporation of the cHS4 insulator have reduced position effects and thereby improved expression resulting in a predictable rise in 3-globin (p 3452, last paragraph 1st column bridge to 2nd column).
Accordingly, it would have been obvious to an ordinary skill in the art to modify the Dull and Baum and Schambach SIN-18 lentivirus vector backbone comprising lentivirus cis elements, which consist essentially of (a) and (b) a transgene of interest and also includes polyadenylation sites of the -globin gene by using the Puthenveetil human -globin gene under control of its regulatory elements and be flanked with chromatin insulator elements to transduce human thalassemia major bone marrow CD34+cells from patients.
-globin.
One of ordinary skill in the art would have been capable of applying this cHS4 insulator elements that was already known in the art for reduced position effects and thereby improved expression resulting in a predictable rise in -globin and the results would have been predictable to one of ordinary skill in the art.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants argue Puthenveetil discloses a SIN lentiviral vector containing a human beta-globin gene and the chicken hypersensitive site 4 (cHS4) elements, which relate to those recited in dependent claims 34-35 and 38. However, the lentiviral vector disclosed in Puthenveetil does not contain all of the cis-elements (i)-(iv), which led to the superior features discussed above. Puthenveetil also provides no insight with respect to the superior features achieved by the claimed SIN lentiviral vectors. Accordingly, for the same reasons set forth above, the superior, unexpected features achieved by the claimed SIN lentiviral vectors render the amended claims not obvious over Dull in view of Trono, Baum, Schambach, and Puthenveetil. Applicant’s arguments have been fully considered but are not persuasive.
In response, the claimed invention is rendered obvious in view of the combinations of prior art. Each claim limitation has been addressed. Since Persons teaches a SIN lentiviral vector containing the HS432globinA  the expresses the gamma-globin gene that also contained an MSCV-driven GFP (HS432globinA MSCV-GFP was known in the art at the time of filing, the combination of such with the additional prior cited herein makes the claimed invention obvious. Baum the lentiviral vector backbone of (a) further comprises; (2) a 3’-long terminal repeat (LTR), Schambach SIN lentivirus vector containing copies of heterologous poly A signal sequences downstream from a viral 3' end- long terminal repeat (LTR) in the lentivirus backbone and the incorporation of USE motifs into SIN LTRs increases the length of the poly A tail, which further support translation provide an insight with respect to the superior features achieved by the claimed SIN lentiviral vectors. The Puthenveetil cHS4 insulator elements that was already known in the art for reduced position effects and thereby improved expression resulting in a predictable rise in -globin and the results would provide an insight with respect to the superior features achieved by the claimed SIN lentiviral vectors.

(4)	Claims 27, 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dull (Journal of Virology, 71(11): 8463-8471, 1998) in view of Trono (US 20050014166 A1), Persons (Blood, 101:2175-2183, 2003) Baum (US 20070048285 Al, PGPUB March 1,2007); Schambach (Molecular Therapy vol. 15 no. 6, 1167-1173, 2007), Puthenveetil (Blood, 104(12): 3445-3453, 2004) as applied to claims 27, 34-35, 38 above, and further in view of Racillas-Targa (BioEssays, BioEssays 26:796-807, 2004).
The teachings of Dull/Trono/Persons and Baum and Schambach and Puthenveetil apply here as indicated above. 
Dull/Trono/Persons and Baum and Schambach and Putbenveetil do not teach cHS4 element contains an about 250-base pair core sequence of cHS4 insulator linked to distal element of the cHS4 which is about 400 base pair or less.
However, at the time of filing, Racillas-Targa teaches a SIN lentiviral vector containing a 250-base pair cHS4 insulator it has been demonstrated that two copies of the core cHS4 insulator (Fig, 1 A), are as efficient in protecting a transgene against position effects and is used successfully in a viral vector to protect a transgene against position effects in infected MEL ceils 
Accordingly, it would have been obvious to a person of ordinary skill in the art to combine the 5” SIN vector comprising the full length cHS4 insulator as disclosed by Dull and Baum and Schambach and Puthenveetil by including a 250 bpcHS4 core sequence insulator linked to the distal end of the insulator driving the expression of the transgene for counteracting chromosomal position effects as disclosed by Recillas-Targa (p 803 2lld column 135 paragraph.
One would have been motivated to do so in order to receive the expected benefit of the 250 bp cHS4 core sequence insulator linked to the distal end of the insulator driving the expression of the transgene for counteracting chromosomal position effects.  
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining the SIN lentiviral vector with the full length CHS4 insulator with a 3’ 250 bp insulator as disclosed by Recillas-Targa as efficient in protecting a transgene against position effects.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants argue Recillas-Targa discloses a SIN lentiviral vector containing a 250-bp cHS4 insulator, which relate to elements recited in dependent claims 36 and 37. Recillas-Targa 
In response, the Recillas-Targa benefit of the 250 bp cHS4 core sequence insulator linked to the distal end of the insulator driving the expression of the transgene for counteracting chromosomal position effects combined with the Puthenveetil cHS4 insulator elements that was already known in the art for reduced position effects and thereby improved expression resulting in a predictable rise in -globin provide superior features achieved by the claimed SIN lentiviral vectors. In addition, Schambach SIN lentivirus vector containing copies of heterologous poly A signal sequences downstream from a viral 3' end- long terminal repeat (LTR) in the lentivirus backbone and the incorporation of USE motifs into SIN LTRs increases the length of the poly A tail, which further support translation provide an insight with respect to the superior features achieved by the claimed SIN lentiviral vectors.
 
(5)	Claims 27, 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dull (Journal of Virology, 71(11): 8463-8471, 1998) in view of Trono (US 20050014166 A1), Persons (Blood, 101:2175-2183, 2003) Baum (US 20070048285 Al, PGPUB March 1,2007); Schambach (Molecular Therapy vol. 15 no. 6, 1167-1173, 2007), Puthenveetil (Blood, 104(12): 3445-3453, 2004), Racillas-Targa (BioEssays, BioEssays 26:796-807, 2004) as applied to claims 27, 36-37 above, and further in view of Lavenu-Bombled (Blood, 101:2175-2183, 2003).
The teachings of Dull and Trono/Persons/ Recillas-Targa and Baum and Schambach/ Racillas-Targa apply here as indicated above.
Dull and Trono/Persons/ Recillas-Targa and Baum and Schambach/ Racillas-Targa do not explicitly teach, wherein the transgene of interest is in operable linkage to a lineage-specific promoter. 
lineage specific promoter for operably linked to GFP using a 328-base-pair fragment of the human Gpiba gene regulatory-sequence, in the context of a lentiviral vector, to tightly restrict transgene expression to the megakaryocytic lineage after transduction of human CD34+ hematopoietic Cells (abstract).
Accordingly, it would have been obvious to an ordinary skill in the art to modify the Dull and Trono/ Recillas-Targa and Baum and Schambach/ Racillas-Targa and Persons lentiviral vector containing human beta-globin gene under control of its regulatory elements and be flanked with chromatin insulator elements to transduce human thalassemia major bone marrow CD34+ cells from patients by using the lineage specific promoter of Lavenu-Bombled to drive expression of the human beta-globin.
One would have been motivated to do so to receive the expected benefit of the lineage specific 328-base-pair fragment of the human Gpiba gene regulatory-sequence, promoter to drive megakaryocytic lineage-restricted expression after hematopoietic stem cell transduction using the self-inactivating lentiviral vector of Dull and Trono and Persons to tightly restrict transgene expression to the megakaryocytic lineage after transduction of human CD34+ hematopoietic cells.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants arguments are the same as discussed above in rejection (4).

(6)	Claims 27, 42, 43-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dull (Journal of Virology, 71(11): 8463-8471, 1998) in view of Trono (US 20050014166 A1), Persons (Blood, 101:2175-2183, 2003) Baum (US 20070048285 Al, PGPUB March 1,2007); Schambach (Molecular Therapy vol. 15 no. 6, 1167-1173, 2007), Puthenveetil (Blood, 104(12): 3445-3453, 2004), Racillas-Targa (BioEssays, BioEssays 26:796-807, 2004),  above, and further in view of Prandini (JBC, 267(15): 10370-10374, 1992).
The teachings of Dull and Trono/Persons/ Recillas-Targa and Baum and Schambach/ Racillas-Targa and Lavenu-Bombled apply here as indicated above.

Dull and Trono/Persons/ Recillas-Targa and Baum and Schambach/ Racillas-Targa do not explicitly teach, wherein the transgene of interest is in further operably linkage to a lineage specific enhancer.
However, at the time of filing, Prandini et al teach lineage specific erythromegakaryocytic enhancer active in erythroid and megakaryocytic cells (abstract).
Accordingly, it would have been obvious to an ordinary skill in the art to modify the Dull and Trono and Persons and Lavenu-Bombled lentiviral vector by introducing the Prandini lineage specific enhancer to transduce target of human CD34+ hematopoietic cells. One would have been motivated to do so to receive the expected benefit of the lineage specific erythromegakaryocytic enhancer to express the human p-globin gene under control of its regulatory elements to transduce human thalassemia major bone marrow CD34h cells from patients by using the lineage specitic promoter et Lavenu-Bombled to drive expression et the human beta-globin.
Thus, the claimed invention as a whole, is prime facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants arguments are the same as discussed above in rejection (5).
Conclusion
No claim is allowed.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENE K SGAGIAS whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R. SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632